DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 15 June 2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every corresponding objection and 112(b) rejection previously set forth in the Non-Final Office Action dated 17 December 2020.  Any new and/or pending objections and/or rejections can be found in the Office Action below.
Response to Arguments
Applicant's arguments filed 15 June 2021 have been fully considered but they are not persuasive.
Regarding the prior art rejection of claim 1 relying on the disclosure of Sujan et al. (US 2020/0301444 A1), Applicant contends that Sujan fails to teach or suggest the limitations of claim 1 because it is unclear if Sujan teaches these limitations.  Applicant's arguments do not comply with 37 CFR 1.111(b) and/or 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Rather, the arguments presented amount to a mere conclusory statement that it is unclear if Sujan teaches or suggests the limitations of claim 1 without clearly pointing out or distinctly identifying how or why the language of claim 1 patentably distinguishes them from the Sujan reference.  Specifically, Applicant contends that “it's unclear if Sujan teaches transmitting data indicating a first desired amount of torque from a platooning system to a cruise control system, transmitting data indicating a second desired amount of torque from the cruise control system to an engine electronic control unit in the rear vehicle (where the data indicating the second desired amount of torque is based at least in part on the data indicating the first desired amount of torque), and causing the electronic control unit in the rear vehicle to control an amount of torque produced by an engine in the rear vehicle (wherein the amount of torque produced by the engine in the rear vehicle is based on the second desired amount of torque).”  The Office Action below provides more detail and clarification as to how and why Sujan teaches or suggests the subject matter of claim 1.  Here, Sujan teaches a platooning system that transmits data to a cruise control system, wherein Sujan teaches the presence of the cruise control system because the cruise control system, as identified in the prior art rejection of claim 1 below, includes a cruise control governor 132.  Based on the data received from the platooning system, the cruise control system determines data indicating a desired amount of torque that is to be implemented by an engine in a rear vehicle of a platoon following a front vehicle, and transmits this data to an engine control unit that controls an amount of torque produced by an engine in the rear vehicle based on the data received from the cruise control system.  Accordingly, the Examiner respectfully maintains that Sujan teaches or suggests the language of claim 1.
Regarding claims 2-20, Applicant has not provided any additional arguments clearly pointing out how the language of these claims patentably distinguishes them from their corresponding prior art rejections previously set forth in the Non-Final Office Action dated 17 December 2020.  Rather, Applicant relies on those arguments directed to claim 1 as a basis for why the prior art does not teach, suggest, or render obvious the subject matter of claims 2-20.  Accordingly, the arguments directed to claims 2-20 are moot because they amount to a  general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “608” in Figure 6 has been used to designate multiple steps in the outlined method of the drawing.  It is respectfully requested Applicant revise Figure 6 such that the various steps are assigned their correct reference character consistent with at least Paragraphs [0082]-[0086] of the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
In Fig. 3, Brake Pedal Position is labeled with the reference number “334” but should be labeled with the reference number --343-- according to Paragraph [0043] of the Specification;
In Fig. 3, Inertial Measurements is labeled with the reference number “343” but should be labeled with the reference number --334-- according to Paragraph [0043] of the Specification;
In Fig. 8, the figure includes “Keyboard 808, and “Mouse 810” but according to Paragraph [0105] of the Specification, the keyboard and mouse are given as examples of input device(s) 810 and in addition the reference character 808 is used for the output device(s);
In Fig. 8, the figure includes “Monitor 812” but according to Paragraph [0105] of the Specification, the monitor is given as an example of an output device(s) 808 and in addition the reference character 812 is used for the network;
In Fig. 8, “Network Adapter 818” should be –Network Interface Connection 818—to match the Specification in Paragraph [0105].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “and/or requested/commanded braking deceleration 382” is in Paragraph [0049] of the specification but the reference character 382 is not present in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Bus 816” shown in Fig. 8 is not included in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities: in each of line 5, line 8, and line 11, it appears Applicant intended “first data” to read --the first data--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: on line 6, it appears Applicant intended “the second vehicle” to read --a second vehicle--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sujan et al. (U.S. Patent Application Publication 2020/0301444 A1).

Regarding Claim 1:
Sujan discloses a method for commanding a rear vehicle (e.g., vehicle 102b) (see at least: Sujan, Paragraphs [0012], [0046]-[0048]), comprising: 
establishing a wireless link between a front vehicle and the rear vehicle (see at least: Sujan, Paragraphs [0015], [0020], [0030], and [0032]); 
initiating a platoon between the front vehicle and the rear vehicle via the wireless link (see at least: Sujan, Paragraphs [0015], [0020], [0030], and [0032]); 
transmitting, from a platooning system to a cruise control system, data indicating a first desired amount of torque (see at least: Sujan, Paragraphs [0022]-[0024], [0028]-[0029], [0032]; Step 504-508 of Fig. 5; and annotated Fig. 2 provided below; wherein under a first interpretation, the platooning system transmits data (message 154) to the cruise control system A, wherein the data indicates a first desired amount of torque because the cruise control system A determines a first desired amount of torque from the message 154; and wherein under a second interpretation, the platooning system transmits data (messages 152 and 154) to the cruise control system B, wherein the data indicates a first desired amount of torque); 
receiving, at the cruise control system, the data indicating the first desired amount of torque (see at least: Sujan, Paragraphs [0022]-[0024], [0035]; Step 602 and 606-608 of Fig. 6; and annotated Fig. 2 provided below);
transmitting, from the cruise control system to an engine electronic control unit (EECU) in the rear vehicle, data indicating a second desired amount of torque, wherein the data indicating the second desired amount of torque is based at least in part on the data indicating the first desired amount of torque (see at least: Sujan, Paragraphs [0022]-[0024], [0028], and [0036]; Step 614 of Fig. 6; and annotated Fig. 2 provided below; wherein under the first interpretation, the cruise control system A transmits to an engine electronic control unit data indicating a second desired amount of torque as the output to unit 153 of the controller 112; and wherein under the second interpretation, the cruise control system B transmits to an engine electronic control unit data indicating a second desired amount of torque as the output to MAX unit on the right hand side of annotated Fig. 2); and 
causing the EECU in the rear vehicle to control an amount of torque produced by an engine in the rear vehicle, wherein the amount of torque produced by the engine in the rear vehicle is based on the second desired amount of torque (see at least: Sujan, Paragraphs [0022]-[0024], [0028], [0036], [0046]; Step 614 of Fig. 6; wherein as noted in at least Paragraph [0022] the ultimate output is the actual engine torque 144).

    PNG
    media_image1.png
    651
    959
    media_image1.png
    Greyscale

Regarding Claim 2:
	Sujan discloses the method of claim 1, wherein causing the EECU in the rear vehicle to control the amount of torque produced by the engine in the rear vehicle is based on a desired gap between the front vehicle and the second vehicle while the front vehicle and the rear vehicle are platooning (see at least: Sujan, Paragraphs [0002], [0012], [0020], [0022]-[0024], [0028], and [0036]). 

Regarding Claim 3:
	Sujan discloses the method of claim 1, further comprising: limiting, at the EECU in the rear vehicle, the amount of torque produced by the rear vehicle (see at least: Sujan, Paragraphs [0022], [0029], [0036]; Fig. 6, steps 612-614). 

Regarding Claim 4:
	Sujan discloses the method of claim 3, wherein the amount of torque produced by the engine in the rear vehicle to limit is determined at least in part by the cruise control system (see at least: Sujan, Paragraphs [0035]-[0036]; Fig. 6, step 612-614; and annotated Fig. 2 above showing that either cruise control system A or cruise control system B includes elements that limit the amount of torque that is ultimately produced by the engine of the rear vehicle).

Regarding Claim 17:
	Sujan discloses a method for transmitting data between a platooning system in a rear vehicle and a cruise control system in the rear vehicle (see at least: Sujan, Paragraphs [0012], [0046]-[0048]; and annotated Fig. 2 above included in the rejection of claim 1 along with corresponding discussion of claim 1 above), comprising: 
	establishing a link between a front vehicle and the rear vehicle (see at least: Sujan, Paragraphs [0015], [0020], [0030], and [0032]); 
	causing the front vehicle and the rear vehicle to platoon via data transmitted over the link (see at least: Sujan, Paragraphs [0015], [0020], [0030], and [0032]), wherein the data transmitted over the link from the front vehicle to the rear vehicle includes torque information and brake information (see at least: Sujan, Paragraph [0020]);
receiving the torque information and brake information at the platooning system in the rear vehicle (see at least: Sujan, Paragraph [0020]); and 
	transmitting information based on the torque information from the platooning system to the cruise control system (see at least: Sujan, Paragraphs [0020], [0022]-[0024], [0032]; Fig. 5, step 504-508; and annotated Fig. 2 above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2020/0301444 A1) as applied to claim 1 above, and further in view of Pandy (U.S. Patent Application Publication 2018/0082591 A1).

Regarding Claim 5:
		Sujan discloses the method of claim 1, but does not appear explicit regarding the limitation wherein the cruise control system is an adaptive cruise control system.  Pandy teaches a system and method for controlling a vehicle to participate in a platoon. Pandy specifically teaches that as part of the platooning system, adaptive cruise control is utilized to maintain a safe following distance to a front vehicle of the platoon, similar to Sujan.  As such, Pandy teaches wherein the cruise control system is an adaptive cruise control system (see at least: Pandy, Paragraph [0046]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the adaptive cruise control as taught by the system of Pandy to the invention of Sujan. Both Pandy and Sujan use cruise control as part of their gap control for vehicles which are platooning and it would have been obvious to add the adaptive cruise control of Pandy to Sujan to ensure the vehicle follows at a safe distance. A person of ordinary skill in the art would have been motivated to combine the teachings of Sujan and Pandy because of the motivation found in Paragraph [0046] of Pandy and would improve Sujan by allowing and ensuring that the vehicle automatically maintain a safe following distance while simultaneously avoiding or reducing a risk of collision.

Regarding Claim 7:
		Sujan discloses the method of claim 1, but does not appear explicit in that the method further comprises: 
		receiving, at the cruise control system, first data indicating the cruise control system should disengage; 
		transmitting, from the cruise control system to the platooning system, second data indicating the cruise control system received first data indicating the cruise control system should disengage;
		receiving, at the platooning system from the cruise control system, the second data indicating the cruise control system received first data indicating the cruise control system should disengage; and 
		dissolving the platoon in response to receiving, at the platooning system, the second data indicating the cruise control system received first data indicating the cruise control system should disengage.
		Cumulatively, Sujan discloses an invention including a cruise control system (as discussed in claim 1 above), with the cruise control system operating together with the platooning system to allow for the rear vehicle to platoon with a preceding vehicle.  Furthermore, Sujan discloses that the platooning system monitors whether or not the platoon should be dissolved (see at least: Sujan, Paragraph [0033]).
		Similarly, Pandy teaches an electronic braking system which includes the adaptive cruise control that is connected to a communication device 210 that monitors the platooning process and also teaches having the electronic braking system be the system which detects some of the triggers for when it is appropriate to disengage the platoon in Paragraph [0097]. Pandy also specifically teaches in Par [0097] that some of the conditions for causing the platoon to disengage include the driver pressing down on the brakes of the vehicle or the discovery of a fault in the brakes, and if the cruise control system is shut off or overridden.  As such, Pandy teaches:
		receiving, at the cruise control system, data indicating the cruise control system should disengage (see at least: Pandy, Paragraph [0097]);
		transmitting, from the cruise control system to the platooning system, data indicating the cruise control system received data indicating the cruise control system should disengage (see at least: Pandy, Paragraph [0097]);
		receiving, at the platooning system from the cruise control system, the data indicating the cruise control system received data indicating the cruise control system should disengage (see at least: Pandy, Paragraph [0097]); and 
		dissolving the platoon in response to receiving, at the platooning system, the data indicating the cruise control system received data indicating the cruise control system should disengage (see at least: Pandy, Paragraph [0097]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the conditions and technique for disengaging a platoon as taught by Pandy in the invention of Sujan. Both Sujan and Pandy teach similar methods for platooning that both have conditions for disengaging the platoon, and it would have been obvious to incorporate the steps and conditions for disengaging a platoon as taught by Pandy to Sujan in order to stop vehicles from platooning when it is appropriate.  A person of ordinary skill in the art would have been motivated to combine the teachings of Sujan and Pandy because of the motivation found in Paragraphs [0034] and [0036] of Pandy and would improve Sujan by ensuring that vehicles are stopped from platooning when it is appropriate.

Regarding Claim 8:
		Modified Sujan teaches the method of claim 7, wherein the second desired amount of torque is determined by the cruise control system (see at least: Sujan, Paragraphs [0022]-[0024], [0028], and [0036]; Step 614 of Fig. 6; and the discussion of claim 1 above).

Regarding Claim 9:
		Modified Sujan teaches the method of claim 7, wherein the first data indicating the cruise control system should disengage includes an indication that a brake pedal was pressed (see at least: Pandy, Paragraph [0097]).

Regarding Claim 10:
		Modified Sujan teaches the method of claim 7, wherein the first data indicating the cruise control system should disengage includes an indication that a fault was detected (see at least: Pandy, Paragraph [0097]).

Regarding Claim 11:
		Modified Sujan teaches the method of claim 10, wherein the fault was detected by a brake electronic control unit (see at least: Pandy, Paragraph [0097]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2020/0301444 A1) as applied to claim 1 above, and further in view of Maleki (U.S. Patent Application Publication 2019/0375407 A1).

Regarding Claim 6:
	Sujan discloses the method of claim 1, but does not appear explicit regarding the limitation wherein the cruise control system is a predictive cruise control system.  Cumulatively, Sujan discloses a cruise control governor as part of the cruise control system that operates in cooperation with a platooning controller.  Furthermore, Sujan discloses that the technique implemented by Sujan is similar to predictive cruise control (see at least: Sujan, Paragraph [0039]).  Maleki teaches a predictive enhanced cruise controller that uses a variety of sensors and data to adjust the cruise controller.  As such, Maleki teaches wherein the cruise control system is a predictive cruise control system (see at least: Maleki, Paragraphs [0021]-[0026]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the predictive enhanced cruise controller as taught by Maleki to the invention of Sujan.  Both Maleki and Sujan teach systems which use cruise control to control the speed of a vehicle and it would have been obvious to add the predictive cruise controller of Maleki to Sujan in order to reduce the energy consumption of the vehicle.  A person of ordinary skill in the art would have been motivated to combine the teachings of Sujan and Maleki because of the motivation found in Paragraph [0024] of Maleki and would improve Sujan by reducing the overall energy consumption of the vehicle.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2020/0301444 A1) in view of Pandy (U.S. Patent Application Publication 2018/0082591 A1).

Regarding Claim 12:
	Sujan discloses a method for platooning (see at least: Sujan, Abstract, Paragraphs [0012], [0041]-[0046]), comprising: causing, at least in part at a platooning electronic control unit (PECU), a platoon to form between a first vehicle and the second vehicle, wherein the PECU establishes a communication link between the first vehicle and the second vehicle (see at least: Sujan, Paragraphs [0015], [0017], [0020], [0030], and [0032]) but does not appear explicit regarding receiving, at the PECU, data from a cruise control electronic control unit (CCECU) that causes the PECU to dissolve the platoon.
	Cumulatively, Sujan discloses an invention including a cruise control system (as discussed in claim 1 above), with a cruise control system (see at least: discussion of claim 1 above) operating together with the platooning system to allow for the rear vehicle to platoon with a preceding vehicle.  Furthermore, Sujan discloses that the platooning system monitors whether or not the platoon should be dissolved (see at least: Sujan, Paragraph [0033]).  
		Similarly, Pandy teaches an electronic braking system which includes the adaptive cruise control that is connected to a communication device 210 that monitors the platooning process and also teaches having the electronic braking system be the system which detects some of the triggers for when it is appropriate to disengage the platoon in Paragraph [0097]. Pandy also specifically teaches in Par [0097] that some of the conditions for causing the platoon to disengage include the driver pressing down on the brakes of the vehicle or the discovery of a fault in the brakes, and if the cruise control system is shut off or overridden.  As such, Pandy teaches receiving, at the PECU, data from a cruise control electronic control unit (CCECU) that causes the PECU to dissolve the platoon (see at least: Pandy, Paragraph [0097]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the conditions and technique for disengaging a platoon as taught by Pandy in the invention of Sujan. Both Sujan and Pandy teach similar methods for platooning that both have conditions for disengaging the platoon, and it would have been obvious to incorporate the steps and conditions for disengaging a platoon as taught by Pandy to Sujan in order to stop vehicles from platooning when it is appropriate.  A person of ordinary skill in the art would have been motivated to combine the teachings of Sujan and Pandy because of the motivation found in Paragraphs [0034] and [0036] of Pandy and would improve Sujan by ensuring that vehicles are stopped from platooning when it is appropriate.

Regarding Claim 13:
Modified Sujan teaches the method of claim 12, wherein the CCECU is included in an engine electronic control unit (EECU) (see at least: Sujan, Paragraphs [0017], [0021]-[0024], [0035]; Figs. 1-2; and discussion of claim 1 above, including annotated Fig. 2 of Sujan).

Regarding Claim 14:
Modified Sujan teaches the method of claim 12, further comprising: 
receiving, at the CCECU from the PECU, a desired amount of torque (see at least: Sujan, Paragraphs [0022]-[0024], [0035]; steps 602 and 606-608 of Fig. 6; and discussion of claim 1 above); and 
requesting, by the CCECU, the desired amount of torque from an engine in the second vehicle (see at least: Sujan, Paragraphs [0022]-[0024], [0028], [0036]; Step 614 of Fig. 6; and discussion of claim 1 above).

Regarding Claim 15:
Modified Sujan teaches the method of claim 14, wherein the requested desired amount of torque is limited (see at least: Sujan, Paragraphs [0022], [0029], [0036]; Fig. 6, steps 612-614).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2020/0301444 A1) in view of Pandy (US 2018/0082591 A1) (hereinafter referred to as ‘modified Sujan’) as applied to claim 15 above, and further in view of Kamata (U.S. Patent Application Publication 2020/0168102 A1).

Regarding Claim 16:
	Modified Sujan teaches the method of claim 15, but does not appear explicit regarding the limitation wherein the PECU and the CCECU are remote from one another.  Kamata teaches a platooning system that controls the platooning of a plurality of vehicles in a group which are electronically connected. Kamata teaches a platooning managing device that coordinates the movement of the vehicles in the group in Paragraph [0056], and also teaches in Paragraph [0073 that the platooning management device may be external to the vehicle.  As such, Kamata teaches wherein the PECU and the CCECU are remote from one another (see at least: Kamata, Paragraphs [0043], [0056], [0073]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the configuration of the platooning management device as taught by Kamata to the invention of modified Sujan. Both modified Sujan and Kamata teach systems with cruise control as well as devices which operate to control the platooning characteristics of the vehicle and it would have been obvious to have the platooning management device be external as taught by Kamata, and incorporate such an arrangement in modified Sujan such that the platooning controller of modified Sujan was external to the vehicle in order to optimize the platooning of each vehicle group. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Sujan and Kamata because of the motivation found in Paragraph [0026] of Kamata and would improve modified Sujan by optimizing the platooning of each vehicle group.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2020/0301444 A1) as applied to claim 17 above, and further in view of Pandy (U.S. Patent Application Publication 2018/0082591 A1).

Regarding Claim 18:
		Sujan discloses the method of claim 17, but does not appear explicit regarding the limitation transmitting, from the cruise control system to the platooning system, information indicating the cruise control system received a signal that should cause cruise control to disengage.
		Cumulatively, Sujan discloses an invention including a cruise control system (as discussed in claim 1 above), with the cruise control system operating together with the platooning system to allow for the rear vehicle to platoon with a preceding vehicle.  Furthermore, Sujan discloses that the platooning system monitors whether or not the platoon should be dissolved (see at least: Sujan, Paragraph [0033]).
		Similarly, Pandy teaches an electronic braking system which includes the adaptive cruise control that is connected to a communication device 210 that monitors the platooning process and also teaches having the electronic braking system be the system which detects some of the triggers for when it is appropriate to disengage the platoon in Paragraph [0097]. Pandy also specifically teaches in Par [0097] that some of the conditions for causing the platoon to disengage include the driver pressing down on the brakes of the vehicle or the discovery of a fault in the brakes, and if the cruise control system is shut off or overridden.  As such, Pandy teaches transmitting, from the cruise control system to the platooning system, information indicating the cruise control system received a signal that should cause cruise control to disengage (see at least: Pandy, Paragraph [0097]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the conditions and technique for disengaging a platoon as taught by Pandy in the invention of Sujan. Both Sujan and Pandy teach similar methods for platooning that both have conditions for disengaging the platoon, and it would have been obvious to incorporate the steps and conditions for disengaging a platoon as taught by Pandy to Sujan in order to stop vehicles from platooning when it is appropriate.  A person of ordinary skill in the art would have been motivated to combine the teachings of Sujan and Pandy because of the motivation found in Paragraphs [0034] and [0036] of Pandy and would improve Sujan by ensuring that vehicles are stopped from platooning when it is appropriate.

Regarding Claim 19:
		Modified Sujan teaches the method of claim 18, further comprising: dissolving the platoon based on the transmitted information indicating the cruise control system received the signal that should cause cruise control to disengage (see at least: Pandy, Paragraph [0097]).

Regarding Claim 20:
		Modified Sujan teaches the method of claim 19, wherein the signal that should cause cruise control to disengage is transmitted to the cruise control system from a braking system located on the rear vehicle (see at least: Pandy, Paragraph [0097]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuszmaul (US 2018/0050697 A1) is pertinent because it teaches a method for dynamic gap control for platooning vehicles.
Sato (US 2020/0282990 A1) is pertinent because it teaches a driving control apparatus that stops cooperative adaptive cruise control based on a driver override.  Additionally, Sato teaches that for platooning vehicles, a cruise control system receives data indicating how a rear vehicle in a platoon is to be operated, and the cruise control system subsequently transmits to an engine controller a command for operating an engine of the rear vehicle.
Tulpule (US 2019/0129447 A1) is pertinent because it teaches a method and system for coordinated control of vehicle cohorts.
Kawaguchi (US 2006/0195250 A1) is pertinent because it teaches a method and device for stabilizing inter-vehicle distance and includes a limiter as part of its control steps.
Schmidt (US 7593811 B2) is pertinent because it teaches a method and system for following a lead vehicle using transmitted data between vehicles.
Tengler (US 7554435 B2) is pertinent because it teaches a vehicle on-board unit that communicates with other vehicles, roadside units, and external servers to determine vehicle parameters while following a preceding vehicle. 
Tulpule (US 2019/0299989 A1) is pertinent because it teaches a system and method for controlling the operation of a vehicle cohort.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669